AGREEMENT AMONG JOINT INSUREDS Pursuant to Rule 17g-1(f) under the Investment Company Act of 1940 WHEREAS, each of the undersigned is named as an insured under a joint insured fidelity bond issued by Hartford Fire Insurance Company, a reputable fidelity insurance company; and WHEREAS, certain of the undersigned named insureds are registered management investment companies (each, an “Insured Fund”); and WHEREAS, such bond (“Bond”) provides the coverage for the Insured Funds that is required by Rule 17g-1 under the Investment Company Act of 1940 (“Rule 17g-1”); NOW THEREFORE, it is agreed by each of the undersigned as follows: In the event recovery is received under the Bond as a result of a loss sustained by an Insured Fund and one or more other named insureds (including other Insured Funds), each such Insured Fund shall receive an equitable and proportionate share of the recovery, but at least equal to the amount that it would have received had it provided and maintained a single insured bond with the minimum coverage required by paragraph (d)(1) of Rule 17g-1. CAPSTONE SERIES FUND, INC. May 16, 2012 /s/ Edward Jaroski Edward Jaroski, President STEWARD FUNDS, INC. May 16, 2012 /s/ Edward Jaroski Edward Jaroski, President CAPSTONE CHURCH CAPITAL FUND May 16, 2012 /s/ Edward Jaroski Edward Jaroski, President CAPSTONE ASSET MANAGEMENT COMPANY May 16, 2012 /s/ Edward Jaroski Edward Jaroski, President CAPSTONE FINANCIAL SOLUTIONS, LLC May 16, 2012 /s/ Edward Jaroski Edward Jaroski, President CAPSTONE ASSET PLANNING COMPANY May 16, 2012 /s/ Edward Jaroski Edward Jaroski, President ROGER H. JENSWOLD & COMPANY, INC. May 16, 2012 /s/ Edward Jaroski Edward Jaroski, President CFS CONSULTING SERVICES, LLC May 16, 2012 /s/ Edward Jaroski Edward Jaroski, President
